Citation Nr: 0620495	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-33 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for non-service-connected death pension 
benefits.  

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served with the new Philippine Scouts from 
January 1946 to December 1948.  He died in March 1987.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
March 1987, at the age of 58, as a result of respiratory 
arrest.  Terminal health records show that other significant 
conditions contributing to his death, but not related to the 
cause, were status post trans-urethral incision of the 
prostate for prostatic enlargement; tuberculous meningitis; 
acute pyelonephritis with secondary septicemia and peptic 
shock; and liver granuloma, status post open liver biopsy.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

3.  The veteran's cause of death did not initially manifest 
until well after his service in the military had ended, and 
is unrelated to his military service, and he did not have any 
disability of service origin that contributed substantially 
and materially to his death, or hastened it, or otherwise 
aided or lent assistance to it.

4.  The veteran did not have qualifying service to be 
eligible for VA pension benefits, and therefore the 
appellant, as his surviving spouse, is not eligible for 
VA death pension benefits.  

5.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a disease or injury incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

2.  There is no legal eligibility for an award of VA death 
pension benefits to the appellant.  38 U.S.C.A. § 107(a) 
(West 2002); 38 C.F.R. § 3.40 (2005).  

3.  The criteria for a claim for accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, the appellant was provided notice consistent 
with the VCAA prior to the initial RO decision in January 
2004.  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to that Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a letter dated in October 2003, the RO informed the 
appellant of its duty to assist her in substantiating her 
claims under the VCAA, and the effect of this duty upon her 
claims.  We therefore believe that appropriate notice has 
been given in this case.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As to the claims 
which are being denied herein, there can be no possibility of 
any prejudice, because no disability rating or effective date 
will be assigned.  

II.  Factual Background and Analysis

The death of the appellant's husband in this case was caused 
by respiratory arrest.  Terminal records show other 
significant conditions contributing to his death, but not 
related to the cause, were status post trans-urethral 
incision of the prostate for prostatic enlargement; 
tuberculosis meningitis; acute pyelonephritis with secondary 
septicemia and peptic shock and liver granuloma, status post 
open liver biopsy.  At the time of his death, service 
connection was not in effect for any disability.

The veteran's service medical records (SMRs) are not 
currently of record.  Efforts were made by the RO to obtain 
the veteran's SMRs and certification of their unavailability 
was received from the National Personnel Records Center in 
July 2004.  Accordingly, another attempt to procure the SMRs 
or other relevant evidence is not necessary.  In light of 
their absence, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
As will be explained in more detail below, the Board finds 
that the absence of the veteran's SMRs is not material to the 
appellant's claim.

The only post-service medical records are from the Veterans 
Memorial Medical Center (VMMC) dated in 1986 and show the 
veteran was hospitalized from December 6, 1986, to January 
29, 1987, for prostatic enlargement and acute appendicitis.  
The evidence also includes a lay statement from the appellant 
indicating that her husband was treated for peptic ulcer 
disease in 1972.

Records from the veteran's terminal hospitalization at VMMC 
in January 1987 show that he was admitted with gross 
hematuria.  Two days prior to admission he had been 
discharged after undergoing trans-urethral incision of the 
prostate.  The final diagnoses were status post trans-
urethral incision of the prostate for prostatic enlargement; 
tuberculosis meningitis; acute pyelonephritis with secondary 
septicemia and peptic shock; and liver granuloma, status post 
open liver biopsy.  He remained hospitalized at that facility 
and was treated until he died in March 1987.

A.  Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2005).

After a review of all the evidence of record, the Board finds 
that the single question for consideration is whether service 
connection is warranted for the conditions ultimately 
identified as having caused the veteran's death.  There is no 
competent evidence that respiratory disease or any of the 
conditions listed in his terminal hospitalization records 
were manifested in service, so as to establish service 
connection based on onset or aggravation in service.  No 
doctor has opined that the veteran's death as a result of 
respiratory arrest was related to service, and post-service 
medical records provide no basis for establishing a causal 
link between the conditions causing his death and service.  
The appellant has simply made a contention that this is the 
case, with no medical evidence in support of her argument.  
In fact, the veteran's medical records reveal that he was not 
diagnosed with any of the disabilities listed on his death 
certificate until decades following service.  As a result, a 
claim of entitlement to service connection for the cause of 
the veteran's death under the general presumptive provisions 
(i.e., where a listed chronic disease is manifested within 
the first post-service year or other applicable presumption 
period) is also not for application in this case.  See 38 
C.F.R. §§ 3.307, 3.309.  Furthermore, during the veteran's 
lifetime, he did not seek service connection for any 
disability.  

We recognize the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his military service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board sympathizes with the appellant in the loss of her 
husband.  However, the preponderance of the evidence is 
against the claimant, inasmuch as the competent evidence of 
record indicates that his death was the result of non-
service-connected respiratory arrest.  Therefore, the 
appellant is not entitled to service connection for the cause 
of his death.  See 38 C.F.R. § 3.312; see also Lathan, 7 Vet. 
App. at 359; Alemany v. Brown, 9 Vet. App.  518, 519 (1996), 
(citing Gilbert).


B.  Death Pension Benefits

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2005).

Service in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945, Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any of the laws administered by the 
Secretary except (1) with respect to contracts of National 
Service Life Insurance entered into (A) before May 27, 1946, 
(B) under section 620 or 621 of the National Service Life 
Insurance Act of 1940, or (C) under section 1922 of this 
title; and (2) chapters 11 and 13 (except section 1312(a)) of 
this title.  38 U.S.C.A. § 107(b) (West 2002).  Section 
1312(a) benefits are only available in certain cases of in-
service or service-connected deaths.  38 U.S.C.A. § 1312(a) 
(West 2002).  It has already been determined that service 
connection was not in effect for any disability during the 
veteran's lifetime, and his cause of death was not due to an 
event, illness, or disability incurred in service.

All enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive (known as the new Philippine Scouts), were made 
under the provisions of Public Law No. 190, as it constituted 
the sole authority for such enlistments during that period.  
See 38 C.F.R. § 3.40(b) (2004).

Based upon the foregoing laws and regulations, persons with 
service in the Philippine Commonwealth Army, USAFFE, 
including the recognized guerrillas, or service with the new 
Philippine Scouts under Public Law 190, 79th Congress, shall 
not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to nonservice-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), 
(d).

As noted in the Introduction, above, the veteran had service 
in the new Philippine Scouts from January 1946 to December 
1948.  This category of service did not qualify the veteran, 
or any dependent, for VA pension benefits.  

In this case, the service department verified that the 
veteran had service in the new Philippine Scouts from January 
1946 to December 1948.  The findings by the service 
department verifying a person's service are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In addition, the law specifically excludes such service for 
purposes of entitlement to death pension benefits.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal merit.  see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

C.  Accrued Benefits

Among the requirements for the payment of accrued benefits is 
that the claim for accrued benefits be filed within one year 
after the date of death of the individual with respect to 
whom such benefits are sought.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000(c) (2005).

The appellant's husband died in March 1987.  The appellant 
did not file a claim for accrued benefits until July 2003, 
well in excess of the one-year time requirement.  

The pertinent facts in this case are not in dispute, and the 
law is dispositive.  The Court of Appeals for Veterans Claims 
has held that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The 
law is dispositive as to the claim for accrued benefits, and 
it must be denied.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

The claim for non-service-connected death pension benefits is 
denied for lack of legal entitlement.  

The claim for accrued benefits is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


